Citation Nr: 0418819	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  01-01 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Sean Ravin, Esq.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  By decision dated in March 1997, the Board denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.

3.  The evidence associated with the claims file subsequent 
to the March 1997 denial does not bear directly and 
substantially upon the specific matter under consideration 
and need not be considered to decide fairly the merits of the 
claim.


CONCLUSION OF LAW

1.  The Board's March 1997 decision denying entitlement to 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7104 (West 1991) ; 38 C.F.R. § 20.1100 
(2003).

2.  The evidence received since the March 1997 denial is not 
new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  As a preliminary matter, the Board finds 
that VA has satisfied its duties to notify and assist the 
veteran.
 
Under the VCAA, VA has a duty to notify a claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2003).  In this case, in a October 1997 letter, VA 
notified the veteran that his claim of service connection for 
a nervous condition had been previously denied and that he 
was required to submit new and material evidence to reopen 
his claim.   It appears this and several subsequent letters 
were returned as undeliverable.  "In the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him.  It is only where a file discloses other 
possible and plausible addresses that an attempt should be 
made to locate him at the alternate known address before 
finding abandonment of a previously adjudicated benefit."  
Hyson v. Brown, 5 Vet. App. 262 (1993).

In July 2000, the veteran submitted a package of medical 
records.  The RO advised the veteran of the evidence of 
record and the reasons for the denial of his request to 
reopen his claim in the August 2000 rating decision, the 
January 2001 Statement of the Case, as well as the May 2001 
Supplemental Statement of the Case. Additionally, in January 
2001 a letter was sent to the veteran requesting he bring any 
known evidence to his personal hearing.  In a March 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate his application to reopen the claim of service 
connection for a back disability, including what part of that 
evidence was to be provided by him and what part VA would 
attempt to obtain for him.  Finally, although vacated by the 
Court, the May 2003 Board decision also serves to inform the 
veteran of the types of evidence necessary to reopen.  In 
view of the foregoing, the Board finds that VA has satisfied 
its duties to notify the veteran under the VCAA.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

Here, the Board acknowledges that the March 2001 VCAA 
information provided to the veteran was not sent prior to the 
initial rating decision denying the claim.  In this case, the 
initial August 2000 rating decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Thus, the 
timing of VA's notification actions does not comply with the 
express requirements of the law as interpreted by the Court 
in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004).  Nonetheless, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an RO decision is appealed to the Board.  
Rather, it is only after a decision of either the RO or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, as set 
forth above, the information provided to the veteran met the 
requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has also been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The Board notes that 
the veteran's attorney requested and was granted a 30 day 
extension of time to file evidence with the Board in May 
2004.  Neither the veteran or his attorney has submitted 
further evidence.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not result in prejudice to the 
veteran.  

In addition to the notification duties discussed above, VA 
also has a duty under the VCAA to assist claimants in 
obtaining the evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service department medical 
records are on file, as are several post-service VA clinical 
records.  The RO has also requested all post-service clinical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. §3.159(c)(1) - (3) (2003).  There is 
no indication of outstanding, relevant evidence.  

Under VCAA, the duty to assist may also include obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c) (2003).  In that regard, 
regulations implementing the VCAA contain an amendment of the 
definition of new and material evidence and rules prescribing 
certain VA duties in the context of an attempt to reopen a 
finally decided claim, including obtaining a VA medical 
examination; however, these changes specifically apply only 
to claims filed on or after August 29, 2001.  38 C.F.R. 
§§ 3.156(a), 3.159(c), 3.159(c)(4)(iii) (2002); see 66 Fed. 
Reg. 45620, 45630 (Aug. 29, 2001).  As the veteran's claim to 
reopen was already pending on the effective date of the new 
regulations, and as the new regulations expressly apply only 
to claims filed on or after August 29, 2001, the Board finds 
that such provisions are inapplicable here.

Therefore, given the facts of this case, the Board concludes 
that there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claim.  As VA has fulfilled the duty to assist and notify, 
the Board finds that no additional action is necessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply); Valiao v. Principi, 17 Vet. App. 229 (2003)(facts 
averred by claimant cannot conceivably result in grant of 
benefits the case should not be remanded for development that 
could not possibly change outcome of decision).  

Law and Regulation - New and Material Evidence

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder was previously considered 
and denied by the Board in March 1997.  The Board determined 
that the veteran had not submitted new and material evidence 
in order to reopen his claim of entitlement to service 
connection for an acquired psychiatric disorder.  The veteran 
did not appeal this decision.

The law provides that when the Board disallows a claim, the 
disallowance becomes final unless the Chairman determines 
that reconsideration is warranted, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 
38 C.F.R. § 20.1100 (2002).  Otherwise, no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  As the March 1997 Board decision is 
final, the veteran's claim may not be reopened or 
readjudicated by the VA absent the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 2002).  
The Board must review all evidence submitted since the claim 
was finally disallowed on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In the instant case, the veteran's request to reopen is 
analyzed under 38 C.F.R. § 3.156(a) (2001) rather than the 
current version of § 3.156 because, as noted above, the 
veteran's claim was filed prior to August 29, 2001, and the 
new version is only applicable to claims filed before that 
date.  First, the Board must determine whether the evidence 
submitted since the prior decision is new and material, which 
will be discussed below.  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If new 
and material evidence has been presented, the claim is 
reopened and it must be determined whether VA's duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  If 
so, the Board may evaluate the merits of the claim.  See 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Winters v. 
Gober, rev'd on other grounds, 219 F.3d 1375, 1378 (Fed. Cir. 
2000).

Under the criteria applicable to this request to reopen, new 
and material evidence means evidence previously not submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2001); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).
Law and Regulation - Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2003); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2003).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty. 38 U.S.C.A. 
§ 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2003). ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes. 
38 C.F.R. § 3.6(c)(1) (2003).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2003); see 
38 U.S.C.A. § 1101(3) (West 1991 & Supp. 2002); and 38 C.F.R. 
§ 3.309(a) (2003) (listing applicable chronic diseases, 
including psychoses).  

Factual Background

The relevant evidence that was of record at the time of the 
March 1997 Board denial consisted of service medical records, 
a July 1958 VA examination, U.S. Army Reserve (Reserve) 
medical records, VA clinical and hospital records, a private 
psychiatric evaluation, private medical reports, a June 1993 
VA examination, and a February 1995 VA examination.

The service medical records, including the separation 
examination of July 1957, contain no complaints, findings, or 
diagnoses of a psychiatric disorder.  The records show that 
the veteran was hospitalized with hepatitis for approximately 
60 days from December 1956 to February 1957.  The July 1958 
VA examination made no findings of psychiatric abnormality.

The Reserve medical records include a December 1959 
consultation that diagnosed the veteran with mild chronic 
psychogenic asthenic reaction.  At that time, the veteran 
described a 200 day hospitalization for hepatitis in service.  
He expressed his desire to leave the Reserves because he was 
too busy and tired from his civilian occupation.  The 
examiner stated that it was difficult to separate the 
veteran's desire to leave the Reserves from definite symptom 
formation.  It was possible that the veteran was malingering; 
however, it appeared more probable that he developed an 
iatrogenic neurasthenia during his long period of 
hospitalization for hepatitis.  The examiner found that it 
was in the Army's interest to assume that the veteran had a 
neurasthenic condition and discharge him from the Reserves. 

VA clinical records show that the veteran was diagnosed with 
anxiety neurosis in July 1978.  VA hospital records show that 
the veteran was admitted in September 1978, November 1980, 
and December 1980 with a diagnosis of schizophrenia.  The 
veteran was followed in the mental health clinic from 1980 
through 1983.

During a December 1979 psychiatric evaluation performed by 
Alfredo Hurtado De Mendoza, M.D., the veteran reported that 
he began feeling nervous on active duty.  Dr. Mendoza 
diagnosed the veteran with paranoid schizophrenia with strong 
features of depression.  In an April 1988 report, Eli S. 
Rojas Davis, M.D., wrote that the veteran had been under his 
psychiatric supervision since March 1988.  A May 1988 report 
from Program of Mental Health of Puerto Rico stated that the 
veteran had received treatment from August 1978 until May 
1982.

At the June 1993 and February 1995 VA examinations, the 
veteran reported no current psychiatric treatment but major 
financial concerns.  He was diagnosed with dysthymic disorder 
and found to have dependent personality traits.  At the 
February 1995 examination, the examiner found no relationship 
between the veteran's psychiatric disorder and his history of 
hepatitis.

The relevant evidence that has been associated with the 
record since the March 1997 Board denial consists of VA 
clinical records and a March 2001 personal hearing 
transcript.  VA treatment records from March 1998 through 
September 2002 show that the veteran was followed for a 
chronic psychiatric condition diagnosed as schizophrenia and 
depression.  At his personal hearing before the RO, the 
veteran testified that he had no psychiatric treatment in 
service, but that he received treatment within a year of 
discharge and that he had symptoms while in the Reserves.  

Analysis

Based upon the above facts, the Board finds that the veteran 
has not submitted new and material evidence in support of his 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  The VA treatment records merely 
reiterate that the veteran has a current psychiatric 
disorder.  The Board acknowledges that the veteran believes 
that his psychiatric problems are the result of active 
service.  However, proof of such a relationship must be 
established by medical evidence.  See Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  The veteran has submitted no 
medical evidence that links his current psychiatric disorder 
to his period of active service, and no medical evidence of 
continuity or chronicity of symptoms following his discharge 
from active service.  The veteran has not alleged any injury 
that occurred during his period INACDUTRA or Reserve duty to 
which his current psychiatric disorder could be etiologically 
connected.  The separation examination was negative, and the 
evidence does not contradict the evidence previously of 
record that clearly shows the veteran was not diagnosed with 
depression or schizophrenia until many years after active 
service.  Accordingly, the Board can find no basis under 
which to reopen the veteran's claim and the benefit sought on 
appeal must be denied.

ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for an acquired 
psychiatric disorder is not reopened.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



